 
Exhibit 10.56
 
[logo.jpg]
May 27, 2010


Dear             :


This Letter will serve to confirm your investment of $50,000 representing 2
units, 285,712 shares of common stock at $0.35 per share and warrants to
purchase 285,712 shares common stock at a strike price of  $0.45.
 
This Letter also serve to amend and add certain terms to the Subscription
Agreement entered into on [date] (the “Subscription Agreement”) between you and
the Company.  Since all these terms are to your benefit and grant you additional
rights, no signature on your part is needed. If, for whatever reason, you do not
wish to accept these additional rights, please notify the Company. Capitalized
terms used herein which are not otherwise defined shall have the same meaning as
those given to them in the Subscription Agreement.


After reviewing the market situation and the Company’s prospects further since
the date of the Confidential Private Placement Memorandum, both parties agree
that the Subscription Agreement will be amended to include the following Clause:
 
Most Favored Nations Clause
For two months after the Termination Date of the Offering  (the “Reset Period”),
if the Company or any wholly-owned subsidiary of the Company issues any Common
Stock  and/or Common Stock equivalents at an effective price per share less than
the Deal Price or Warrant Strike Price as stated in the Confidential Private
Placement Memorandum dated April  6th, 2010, you will be entitled to receive
additional shares of Common Stock at a price less than the Deal Price.

 
For purposes of clarity, the following example is provided:
 
a)            You invested $100,000 and received 285,712 shares of Common Stock
at the deal Price of $0.35 in the Confidential Private Placement Memorandum
dated April  6th, 2010.
 
b)            The Company issues common stock at a price of $0.20 during the
Reset Period, you would receive 214,288 additional shares of Common Stock. The
calculation is ($100,000/$0.20)-($100,000/0.35)=214,288 shares of Common Stock
 
Such example is not exhaustive of the facts that may occur and serves as an
illustration only.
 
Excluded Items.  Issuances of option or other securities, including common
stock, for purposes of compensating employees, officers, directors and
consultants will not trigger this clause.  Additionally, the issuance of common
stock upon the exercise or conversion of securities already outstanding at the
date of this Letter will not trigger this clause.
 
The Company shall notify the holder in writing as soon as practicable following
the issuance of any Common Stock subject to this Clause, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms.
 
No other terms, rights or provisions of the Subscription Agreement, including
the provision of section 3.4 (anti-dilution) continue in effect for the price of
the warrants, should be considered to have been modified by the terms of this
Letter and each party retains all other rights, obligations, privileges and
duties contained in the Subscription Agreement.
 
Very truly yours,
 
 New Leaf Brands, Inc.
 
[tsiang.jpg]
 
Dave Tsiang, CFO
New Leaf Brands, Inc.
One Dewolf Road,
Old Tappan, NJ 07675
T.  201.784.2400 x 15
C. 551.655.4763
dtsiang@newleafbrands.com
 
 
 